NUMBER 13-18-00446-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MICHAEL JUSTIN TIJERINA,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.



                       MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

       Appellant, Michael Justin Tijerina, attempts to appeal his conviction for assault.

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal,” and “the defendant has waived the right of appeal.” See TEX. R. APP. P.

25.2(a)(2).
       On October 1, 2018, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 31, 2018, counsel filed a letter brief with this Court.         Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                    NORA L. LONGORIA
                                                    Justice


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
15th day of November, 2018.




                                             2